925 So. 2d 427 (2006)
Gary Lee WILLIAMS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-2511.
District Court of Appeal of Florida, Third District.
April 5, 2006.
Gary Lee Williams, in proper person.
Charles J. Crist, Jr., Attorney General, for appellee.
Before GREEN, RAMIREZ, and ROTHENBERG, JJ.
*428 PER CURIAM.
The motion for rehearing is hereby denied. We withdraw our December 21, 2005 opinion and substitute the following in its place.
Appellant Gary Lee Williams appeals the denial of his "Independent Action Under Extrinsic Fraud pursuant to RCP Rule 1.540(b)(3) and Fed. Rules Civ. Proc. Rule 60(b)(3)." As the Florida Supreme Court stated in Steinhorst v. State, 636 So. 2d 498, 500 (Fla.1994): "By its own terms, rule 1.540 applies only to civil causes, not to collateral claims associated with a criminal conviction." It appears that the circuit court therefore treated Williams' filing as a 3.850 motion and denied it as time-barred. We find no error.
Affirmed.